CONCURRING OPINION (IN PART).
I concur in the reversal of the judgment because of the trial court's error in refusing to admit evidence offered by appellant to show at what points quicksand conditions were actually met, what happened when such conditions were met, what construction was actually necessary and was actually used, length of time required (cost) for such construction, etc., such evidence being competent on the question of his criminal intent.
I cannot agree, however, with the holding, as a matter of law under the facts shown by the record, that the appellant did not present a false claim. The figures which he presented, supplemented by his affidavit of completion, was sufficient, in my opinion, to bring him within § 2945 Burns 1926.